DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 01 September 2020.  In view of this communication and the preliminary amendment concurrently filed, claims 24-46 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 01 September 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electromagnetic Machine Comprising Stationary Former with Segmented Winding Structure.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered claim(s) 24-46 should be renumbered 37-59.  Claims 1-36 were originally pending and have now been cancelled.  The newly filed claims should have been numbered consecutively with those claims.
Claim(s) 41 and 45 is/are objected to because of the following informalities:  
Claim 41 recites that the winding “captivates” the rotor; this is believed to be a mis-spelling of the term “encapsulates”.  Claim 45 recites the “inter-magnet spaces are be filled”; which is believed to be intended to read “are to be filled”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 24-46 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 24 recites the term “an at least notional plane” in lines 3-4.  The phrase “at least notional” renders the claim indefinite because it is unclear whether the term following this phrase, i.e. the plane, is actually part of the claim language, since “notional” is defined as “existing only in theory or as a suggestion or idea”.  Replacing the phrase “an at least notional plane” with “a plane” would overcome this rejection.
Claim 24 recites the phrases “with little or no first shaped winding part extent” (lines 54-55) and “with little or no first shape following extent” (lines 59-60).  These phrases are written in improper English, and the meanings of the terms “part extent” and “following extent” are unclear.
Claim 28 recites “the means current applying means alternating it” in lines 5-6.  The term “means current applying means” lacks proper antecedent basis in the claim, and should be corrected to recite the “means for applying current” recited previously in the claim.  Further, the phrase “alternating it” should be rewritten to clarify what, presumably the current, is being alternated.  
Claim 38 recites the term “preferably” in line 3, which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 38 recites the phrase “a second toroidal space” in lines 4-5.  This phrase renders the claim indefinite because it is unclear whether “a first toroidal space” is inherently required by the inclusion of a “second” space.
Claim 40 recites the limitation “the toroidal space” in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 42 recites the term “preferably” in line 5, which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 43 recites the limitation “the magnets and their polar axes, prefer curved complementarily to the curvature of the toroid”.  This limitation is not written in proper English, and it is unclear what this limitation is intended to mean.
Claim 44 recites the term “preferably” in line 3, which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 46 recites the term “preferably” in line 6, which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The remaining claims are rejected solely due to their dependency on one of the above claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 34-35 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 34 and 35 each recite the electromagnetic machine of claim 24, further embodied as a motor/generator.  These recitations amount only to the intended use of the electromagnetic machine as either a motor or a generator, and imply no additional structure to that which is recited in claim 24.  Therefore, claims 34 and 35 do not further limit the claim upon which they depend. 
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim(s) 24-33 and 36-46 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24, and all claims dependent thereon, the prior art does not disclose, inter alia, an electromagnetic machine comprising: 
a rotating portion having: 
a skeletal or disc rotor parallel to an at least notional plane in the machine, 

a plurality of permanent magnets carried by the rotor, the magnets being: 
arranged in sequence in the same or alternatingly opposed orientation with a pitch at least substantially double or a multiple of their polar length in a constant cross-section space with: 
their polar axes at least substantially in the plane and arranged tangentially to a circular path around the shaft, 
at least substantially equal spacing around the path, and 
with their transverse cross-section defining a surface of revolution and 
a stationary portion having: 
a single former or a compound former of plastics material having: 
a constant cross-sectional shape following around the path and complementary to and outside of the surface of revolution for winding onto and, 
lips or flanges for winding about at an inner region of the former, the lips or flanges being provided at a pitch substantially equal to the polar length in the case of the magnets oriented the same way or the magnets' pitch in the case of alternating magnet orientation respectively, 
a winding on the former with a plurality of segments connected in series, each segment comprising at least: 
first and second shaped winding parts outside at least part of the former: 
extending back and forth in respective opposite directions around a radially outer region of the former, 
from one side of the plane to the other on respective cross-sections of the space, 
following at least part of a cross-sectional shape of the former(s), radially of the shaft, transverse to the path followed by the magnets with little or no extent in the direction of the path and 
on cross-sections spaced substantially equally to the polar length or the magnets' pitch and intervening connecting winding parts comprising: 
a first path direction part, between the first and second shaped winding parts, with an extent substantially equal to the polar length or the magnets' pitch, with little or no first shaped winding part extent and 
a second path direction part between the second and first shaped winding parts, with a further extent substantially equal to the polar length or magnet pitch respectively, with little or no first shape following extent, 
the arrangement being such that a magnetic field induced by a current in the winding in the shaped parts of the winding acts with oppositely directed magnetic fields in the constant cross-section space on successive poles of the magnets.
While the prior art discloses coils wrapped around formers, it does not disclose the specific arrangement as shown in figure 8 of the application and as recited above.  Specifically, the prior art does not disclose the multiple path direction parts forming the shaped winding parts with little or no extend in the direction of the path.  Thus, the claimed invention is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Mostovoy et al. (US 2018/0375414 A1) discloses an electric motor comprising a disc rotor with a plurality of circumferentially spaced permanent magnets magnetized tangentially, and a stator with a plurality of coils around formers.

    PNG
    media_image1.png
    467
    639
    media_image1.png
    Greyscale

Mostovoy et al. (GB 2541360 A) discloses an electric motor comprising a disc rotor with a plurality of circumferentially spaced permanent magnets magnetized tangentially, and a stator with a plurality of coils wrapped around formers.
 
    PNG
    media_image2.png
    350
    353
    media_image2.png
    Greyscale

Radovsky (US 2016/0218606 A1) discloses an electric motor comprising a disc rotor with a plurality of circumferentially spaced permanent magnets, and a stator with a plurality of coils wrapped around formers.

    PNG
    media_image3.png
    462
    499
    media_image3.png
    Greyscale

Shlakhetski et al. (US 2015/0035403 A1) discloses an electric motor comprising a rotor with a plurality of circumferentially spaced permanent magnets, each magnetized in the direction of travel of the magnets, and a stator with a plurality of coils each wrapped around formers.

    PNG
    media_image4.png
    721
    778
    media_image4.png
    Greyscale

Hunstable (US 2015/0001976 A1) discloses an electric motor comprising a disc rotor with a plurality of circumferentially spaced permanent magnets, and a stator with a plurality of coils wrapped around formers.

    PNG
    media_image5.png
    641
    516
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael Andrews/
Primary Examiner, Art Unit 2834